Citation Nr: 0530026	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  04-09 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include as due to herbicide exposure, and 
exposure to chemical products in service.

2.  Entitlement to service connection for diabetes mellitus, 
to include as to due to herbicide exposure, and exposure to 
chemical products in service.

3.  Entitlement to service connection for diabetic neuropathy 
of the right foot.

4.  Entitlement to service connection for kidney dysfunction, 
to include as due to diabetes mellitus.

5.  Entitlement to service connection for erectile 
dysfunction, to include as due to diabetes mellitus.

6.  Entitlement to service connection for hypertension, to 
include as due to diabetes mellitus.

7.  Entitlement to service connection for heart disease, to 
include as due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that the veteran testified at a Board hearing 
in March 2005.  The veteran submitted additional evidence for 
consideration at the time.  He also submitted a waiver of 
consideration of the evidence by the agency of original 
jurisdiction (AOJ).  See 69 Fed. Reg. 53,808 (Sept. 3, 2004) 
(to be codified at 38 C.F.R. § 20.1304(c)).  As the veteran's 
case is being remanded to the RO for additional development, 
the RO will have opportunity to review the evidence.  

The veteran has also submitted additional argument directly 
to the Board subsequent to his appeal being certified to the 
Board.  The veteran has submitted several bound items 
summarizing his argument and evidence, as well as other 
written material in support of his claim.  The RO will have 
an opportunity to review the additional argument submitted on 
remand.

(The decision below reopens a previously denied claim of 
service connection for a skin disability.  The underlying 
service connection question, along with the other service 
connection claims, is addressed in the remand that follows 
the decision below.)


FINDINGS OF FACT

1.  The veteran was denied service connection for a skin 
disorder, to include due to chemical exposure in service, in 
July 1981.  He did not perfect an appeal.

2.  The veteran was again denied service connection for a 
skin disorder, to include due to herbicide and chemical 
exposure by way of a rating decision dated in November 1993.  
He did not perfect an appeal.  

3.  The evidence associated with the claims file subsequent 
to the November 1993 rating decision is so significant that 
it must be considered in order to fairly decide the merits of 
the underlying claim of service connection for a skin 
disorder.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a skin disorder has 
been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen a claim of entitlement to 
service connection for a skin disorder, to include as due to 
herbicide exposure.  He submitted his application to reopen a 
claim of service connection in August 2001.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran originally attempted to establish service 
connection for a skin disorder in June 1981.  His claim was 
for a tissue disorder in the form of tiny nodules that had 
developed into larger ones and keloids.  His claim was denied 
in July 1981.  Notice of the rating action was provided that 
same month.  The veteran did not perfect an appeal.  The 
veteran submitted a request to reopen his claim in July 1993.  
His claim was denied in September 1993.  The veteran 
submitted additional evidence.  His claim was denied again in 
November 1993.  Notice of the rating action was provided that 
same month.  The veteran failed to perfect an appeal.  The 
decision is final.  See 38 C.F.R. §§ 20.302, 20.1103 (2004).  
As a result, service connection for a skin disorder may now 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran filed his application to reopen prior 
to this date, the earlier version of the law remains 
applicable in this case.)  

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. 
Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty to 
Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.156(a)) (new and material 
evidence is defined differently for claims filed on or after 
August 29, 2001).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran served on active duty from September 1969 to 
April 1972.  The veteran claims that he suffers from keloids 
that are the result of acne caused by exposure to chemicals 
as a result of work performed within his military 
occupational specialty (MOS) and as a result of exposure to 
chemicals while undergoing basic training at Ft. Knox, 
Kentucky, in 1969.

Evidence of record at the time of the November 1993 rating 
decision consisted of the veteran's service medical records 
(SMRs), his DD 214, a VA treatment record, dated in July 
1980, a statement from Dr. Zolna, dated in June 1981, records 
from D. Dickinson, M.D., for the period from March 1988 to 
May 1988, videotape submitted by the veteran in September 
1993, and lay statements from the veteran.

The SMRs were negative for any evidence of acne, chloracne, 
or growths during service.  The veteran was seen in January 
1970 and found to have excoriations around the skin covering 
his flank.  The entry noted that the excoriations were due to 
a lack of good hygienic care.  The treatment was for local 
care and sitz baths.  The veteran's February 1972 separation 
physical examination was negative for any notation of 
abnormalities of the skin.

The veteran's DD 214 reflected two military occupation 
specialties.  The first was as a petroleum laboratory 
specialist.  The second was as a CFR test engineer.  

The VA treatment record noted that the veteran had numerous 
tumors scattered over the anterior chest wall.  The entry 
noted that the veteran was to see a private doctor about the 
growths.  

Dr. Zolna said that the veteran had multiple keloids on the 
trunk of his body.  He said that the veteran's work with 
chemicals could aggravate his skin condition.  He recommended 
that the veteran not be exposed to the chemicals.  The 
veteran submitted a statement in July 1981 wherein he 
explained that the statement from Dr. Zolna was made to the 
veteran's then-current employer.  The veteran said that the 
statement supported his contention that exposure to harsh 
chemicals could both cause and aggravate his skin growths.  

The records from Dr. Dickinson reflect treatment for the 
veteran's keloids.  The veteran was noted to have keloids for 
several years.  The keloids were present on his chest, back, 
arms, and right shoulder.  There was no mention of the 
keloids being related to the veteran's military service.

The videotape submitted by the veteran showed him with his 
shirt off.  The veteran sat in several profiles in order to 
provide a complete view of his body from the waist up, this 
included both the chest and back perspectives, as well as the 
left and right sides.  The veteran was observed to have a 
number of keloids on his chest, right shoulder and back.  The 
veteran did not speak on the tape.

In a July 1993 statement the veteran said that he served as a 
petroleum specialist in service.  He said that he worked at a 
laboratory in Germany where he conducted tests on a number of 
petroleum-based products.  He said that he had developed 
nodules on his skin at the end of his military service but 
none that required medical attention.  The veteran said that 
an individual did not have to serve in Vietnam to come into 
contact with the agents used there.  

The veteran included an excerpt from TABER'S CYCLOPEDIC 
MEDICAL DICTIONARY that related to the definition of acne.  
Included in the definition was the term "keloid."  The 
definition further noted that contact with chemicals such as 
tar and chlorinated hydrocarbons could be specific causative 
factors.

The veteran submitted a statement in August 1993 wherein he 
asserted that his growths began in service and got larger 
over time.  He said that, since he had been away from 
chemical reagents and fuels, he had not developed any new 
growths.  He said that his older growths continued to grow 
larger.

The veteran's claim was denied in September 1993.  The RO 
noted that the evidence was new but there was still no 
evidence of a skin disorder in service or that the current 
disorder was related to service.  The RO noted the one 
instance of treatment for a skin-related complaint during 
service.

The veteran submitted his videotape evidence in September 
1993.  The RO again denied the claim in November 1993.  The 
RO determined that the evidence still failed to show that 
there was a skin disorder in service.  

The veteran submitted his request to reopen his most recent 
claim for service connection in August 2001.  The evidence 
added to the record since the November 1993 rating decision 
includes the veteran's personnel records for his period of 
service, treatment record from M. T. Logsdon, M.D., dated in 
April 1999, VA Agent Orange registry examination report, 
dated in October 2001, statement in April 2002 and treatment 
records from W. T. Beasley, D.P.M., for the period from April 
2002 to May 2002., records from Cardiovascular Associates for 
the period from August 1993 to August 2002, records from 
Valley Medical Group, to include M. Becker, M.D., and G. A. 
Miller, M.D., for the period from January 1995 to September 
2002, records from S. Sweitzer, M.D., for the period from 
August 2001 to November 2002, statement from Dr. Becker, 
dated in July 2003, letter from A. W. [redacted], dated in 
March 2004, statement from T. S. Brown, M. D., dated in June 
2004, photographs of the veteran submitted in July 2002, 
transcripts from testimony of the veteran at hearings in 
August 2003, and March 2005, and numerous lay statements from 
the veteran to include attachments such as Army Field Manual 
(FM)10-67-2, and chemical information from various sources.  
The veteran also submitted three CDs.  One CD is readable and 
the Board notes that it contains information that is 
contained in paper form in the claims file.  The veteran 
submitted two other CDs in March 2004.  The Board was unable 
to access any files on the two CDs.

The evidence added since the November 1993 rating decision is 
substantial, consisting of three and one-half volumes of 
additional evidence.  The evidence is new in that it was not 
previously of record.  

The Board need only review several items of the new evidence 
to determine that the veteran has submitted new and material 
evidence to reopen his claim.  In that regard, the veteran's 
personnel records were received.  They confirm that he went 
through basic training at Ft. Knox, Kentucky, from September 
1969 to November 1969.  The veteran underwent advanced 
individual training (AIT) as a petroleum laboratory 
specialist from November 1969 to June 1970 and then served in 
that capacity at the 993rd Quartermaster (QM) Detachment, 
Petroleum Products Laboratory (PPL) in Germany.  

The veteran also submitted multiple copies of FM 10-67-2, 
Petroleum Laboratory Testing and Operations.  As stated in 
its preface, the manual addresses certain environmental 
issues to be considered in laboratory operations, provides 
information concerning the types of petroleum products, and 
their uses by the military, petroleum quality, the various 
laboratories and test kits available for performing quality 
surveillance, and the deployment and establishment of those 
facilities.  Finally, the manual addresses basic chemistry 
used in the laboratory, along with the properties of 
petroleum, testing methods, samplers, and the sampling 
processes and general laboratory operating procedures.  

The veteran has submitted many statements regarding his 
duties as a petroleum laboratory specialist and the chemical 
tests he ran in the laboratory.  He has asserted that he was 
exposed to various chemicals as a result of those tests.  
These include chlorinated hydrocarbons, as well some of the 
same elements in the chemical composition of Agent Orange.  
The veteran said that many of his tests produced dioxins as a 
by-product.  He said the tests he conducted are set forth in 
FM 10-67-2.

In his July 2003 statement, Dr. Becker related the veteran's 
diabetes mellitus to herbicide/dioxin exposure in service.  
He noted that, by way of statute and VA regulation, a 
presumption of service connection existed for such a 
relationship.  However, he said it was his own opinion as 
well that there was a positive association between the 
veteran's diabetes and his exposure to herbicide/dioxin in 
service.

Dr. Brown stated that the veteran's current keloids were the 
result of acne.  He also stated that chloracne could have 
caused the keloids.  Dr. Brown said he was unable to say what 
caused the veteran's acne but he acknowledged the veteran's 
assertion of chemical exposure in service as a possible 
cause.

The letter from Mr. [redacted] attested to the fact that 
pesticides (described as herbicides and insecticides) were 
used throughout the installation (Ft. Knox) from the 1940's 
to the 1970's.  He said insecticide was used to treat areas 
in dining facilities, barracks, living quarters, and 
administration buildings.  He also said that herbicides were 
used for weed control on ranges, around administration 
buildings, railroad tracks, and golf course.  He said the 
pesticides included DDT, chlordane, 2,4,5, T, diazinon, and 
malathion.  He said that he did not have any records on the 
frequency of use or level of use.

The Board finds that the evidence discussed supra to be 
material.  The evidence establishes the veteran's military 
training and confirms his assignment to a petroleum 
laboratory.  The evidence shows that he conducted various 
tests on petroleum products in service.  Thus there is 
credible evidence of possible exposure to yet unknown 
chemicals.  Further, the letter from Mr. [redacted] documents 
the use of pesticides at Ft. Knox during a period that the 
veteran was assigned to the installation in 1969.  Thus, 
there is competent evidence of the veteran's possible 
exposure to chemicals in that regard that may be related to 
the development of his current skin disorder.  Such evidence 
of possible exposure was not of record previously.

The statement from Dr. Becker, while addressing the issue of 
diabetes, relies on the veteran's exposure to chemicals in 
service as the basis for his nexus opinion.  See Justus, 
supra.  Dr. Brown relates the development of the veteran's 
keloids to acne.  While he is unable to state the etiology of 
the acne, he has not ruled out the veteran's alleged chemical 
exposure in service as a possible cause.  

The Board finds that this new and material evidence bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the veteran's claim for service 
connection for a skin disorder, to include as due to 
herbicide exposure, and exposure to chemical products in 
service, is reopened.  


ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for a skin disorder; to 
this extent, the appeal is granted.


REMAND

At the outset, the Board notes that the veteran has referred 
to a prior Board decision, signed by a different Veterans Law 
Judge, that addressed a claim similar to his.  In the prior 
decision the claimant was granted benefits based on a claim 
of herbicide exposure while serving at Ft. Knox in the 
1960's.  The veteran has argued the outcome should be the 
same in his case based on his claimed exposure.

Board decisions have no precedential value.  See 38 C.F.R. 
§ 20.1303 (2004).  The regulation allows for the Board to 
consider a prior case, to the extent that it reasonably 
relates to the veteran's case.  The Board is required to 
decide each case on the basis of the individual facts of the 
case in light of the applicable procedure and substantive 
law.  Id.

The veteran is claiming entitlement to service connection for 
a skin disorder and diabetes mellitus as secondary to either 
herbicide exposure or to exposure to other chemicals in 
service.  Further, the veteran is claiming entitlement to 
service connection for neuropathy of the right foot, a kidney 
dysfunction, erectile dysfunction, hypertension, and heart 
disease as secondary to his diabetes mellitus.

He alleges that he was exposed to the same, or similar, 
chemical agents as individuals who served in Vietnam.  The 
veteran contends that his work as a petroleum laboratory 
specialist required him to conduct testing on multiple 
products that produced hazardous waste as by-products, to 
include dioxins.  The veteran further contends that this 
exposure has lead to the development of his skin disorder and 
diabetes mellitus.

The veteran has also alleged exposure to chemicals during his 
assignment to Ft. Knox.  The veteran has submitted the letter 
from Mr. [redacted] as proof of his claimed exposure.  

Authority for the presumption of service connection for 
diseases associated with exposure to certain herbicide agents 
is found at 38 U.S.C.A. § 1116 (West 2002 & Supp. 2005).  
Regulations implementing the statute, establishing the 
circumstances of exposure, and the diseases linked to such 
exposure are found at 38 C.F.R. §§ 3.307(a)(6). 3.309(e) 
(2004).  The term "herbicide agent" means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  Specifically, this includes 2,4-D; 2,4,5-7 and 
its contaminant TCDD; cacodylic acid; and picloram.  
38 C.F.R. § 3.307(a)(6).  

The above regulations include type 2 diabetes mellitus and 
chloracne, or other acneform disease consistent with 
chloracne, as two diseases that are subject to presumptive 
service connection based on exposure.  To warrant service 
connection on a presumptive basis, type 2 diabetes mellitus 
must be manifest to a compensable degree at any time after 
service.  Chloracne, or other acneform disease consistent 
with chloracne, must become manifest to a compensable level 
within a year after the last date on which the veteran was 
exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii).  

The Board notes that the veteran did not have any service in 
Vietnam during his period of military service.  Accordingly, 
the presumption of herbicide exposure is not for application 
in this case.  See 38 C.F.R. § 3.307(a)(6)(iii) (2004).  
However, that does not preclude the veteran from establishing 
entitlement to service connection.

The veteran submitted a copy of the final regulations, 
published in the Federal Register, which established type 2 
diabetes mellitus as one of the diseases on the list for 
presumptive service connection based on herbicide exposure.  
See 66 Fed. Reg. 23,166-23,169 (May 8, 2001).  In addressing 
comments that were provided to proposed regulations, VA 
stated that if a veteran did not serve in Vietnam, but was 
exposed to an herbicide agent as defined in 38 C.F.R. 
§ 3.307(a)(6) during service, and has a disease that is on 
the list of diseases subject to presumptive service 
connection, then VA will presume that the disease is due to 
the exposure to herbicides.  Id. at p. 23,166.  

The veteran also submitted a copy of a letter from then 
Secretary Principi to Representative Lane Evans, dated in 
March 2003.  The letter addressed the subject of veterans' 
exposure to herbicides during their military service in 
locations other than Vietnam.  The letter acknowledged that 
herbicides were used in places other than Vietnam but said 
that there was not sufficient information available at the 
time to help individual claimants.

The veteran included a letter he received from the VA Under 
Secretary for Benefits, dated in December 2002.  The Under 
Secretary informed the veteran that VA would apply of 
presumption of service connection for veterans serving 
outside of Vietnam if they were exposed to an herbicide 
agent, as defined in the regulations, and had a disease(s) on 
the list of diseases that VA recognized as being associated 
with such exposure.  The letter further informed the veteran 
that there must be competent medical evidence that the 
disease began within the deadline for the disease, if any.  

In this case the veteran has submitted competent medical 
evidence of a diagnosis of keloids that have been related to 
acne.  He has submitted competent medical evidence of a 
diagnosis of diabetes mellitus.  The veteran has also 
submitted a medical opinion that links his diabetes mellitus 
to exposure to herbicides in service, and a medical opinion 
linking his keloids to the development of acne.  However, 
there is no corroborating evidence of his exposure to the 
specifically defined herbicides in service, or to other 
chemicals that may have caused his acne/keloids and diabetes.  
Further, there is no medical evidence that he developed acne 
within the one-year period as required by the regulations.

The veteran has submitted relevant evidence of his possible 
exposure to herbicides while at Ft. Knox and while performing 
his duties as a petroleum laboratory specialist.  Additional 
development is therefore required to resolve the issue of 
exposure.

The Board notes that the RO contacted a program source at 
VA's Central Office regarding the use of herbicides at the 
veteran's unit in Germany.  A negative reply was received.  
However, that query did not pose a relevant question.  The 
veteran was not alleging exposure to herbicides as a result 
of their use at his unit.  His contention was that the same 
chemical elements as found in herbicides were created through 
his work in the laboratory.  Further, no query was made of 
VA's Central Office, or the service department, regarding the 
veteran's possible exposure to herbicides at Ft. Knox.

The veteran alleged that he received medical treatment from 
the VA medical center (VAMC) in Louisville from 1972 to 1975.  
He provided this information when he submitted his claim in 
June 1981.  He also testified about receiving treatment at 
the VAMC in the 1970's at his August 2003 hearing.  
(Transcript p. 9).  

The RO submitted a request for records to the Louisville VAMC 
in September 2003.  The VAMC replied that same month that 
there were no records.

The Board notes that there is a treatment record from the 
VAMC already of record.  It is dated in July 1980 and noted 
that the veteran had numerous tumors on his body.  There was 
no opinion as to the etiology and the veteran was said to be 
followed by his private physician. 

The Board further notes that the request for records, while 
ostensibly asking for records for the period from April 1971 
to July 1980, lists an activity date of September 1993.  It 
is not clear if this activity date served to limit the period 
of the search or not.  A new request must be made to ensure 
that there are no pertinent treatment records for the veteran 
from 1972 and after as they would relate to the period 
immediately after service.  

In regard to early treatment, on his June 1981 claim, the 
veteran listed a Dr. G. Shpilberg as treating him, to include 
surgery.  He also listed a Dr. Arnett and Dr. Zola [sic] who 
saw him for "occupational hazard" and care from 1979 to 
1981.  Records from those physicians have not been requested.  
The Board finds that records from the named physicians could 
be relevant in establishing a diagnosis for the veteran soon 
after service and in providing a possible etiology for his 
claimed skin disorder.

The veteran also identified several other physicians when he 
submitted his most recent claim in August 2001.  The Board 
notes that the RO sent requests for records to several 
physicians in September 2002.  Some of the records requested 
were obtained, in other instances there is no indication of 
any response.  Another request should be made for the records 
identified by the veteran.

Finally, the veteran submitted two CDs in March 2004.  As 
noted supra, the Board was unable to read the CDs.  Thus any 
information on them has not been considered at this time.  
The veteran should be advised that if there is relevant 
evidence and/or argument on those CDs, that is not already of 
record, he should resubmit the material, preferably in paper 
form.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
him for any of his claimed disorders 
since service.  After securing the 
necessary release(s), the RO should 
obtain those records that have not been 
previously secured.  

This should include a request for records 
from the Louisville VAMC for the period 
from April 1972 to the present.  The 
request should include the same proviso 
as before in that any records retired to 
a records center must be obtained.

2.  The veteran should be contacted and 
advised that the two CDs submitted in 
March 2004 are not readable.  He should 
be further advised that if the CDs 
contain evidence and/or information that 
is not already of record, he should 
resubmit the evidence/information, 
preferably in paper form.

3.  The RO should contact the service 
department and request information as to 
the likelihood of the veteran's exposure 
to any chemicals as a result of his 
training to become a petroleum laboratory 
specialist and his duties in that 
capacity at the 993rd QM detachment PPL 
from 1970 to 1972.  To the extent 
feasible, the chemicals or by-products of 
his work to which he was exposed should 
be identified with as much specificity as 
possible.  The request should also 
include the question of the likelihood 
that the veteran was exposed to the same 
chemicals as listed in 38 C.F.R. 
§ 3.307(a)(6)(i).  

The service department should also be 
requested to provide information as to 
the likelihood of the veteran's exposure 
to herbicide agents and/or other 
chemicals during his period of service at 
Ft. Knox in 1969 and 1970.  The letter 
from Mr. [redacted] should be included as 
an enclosure to this inquiry.  

4.  The RO should undertake any 
additional development deemed appropriate 
in light of the developed evidence.  This 
may include examinations for the purposes 
of identifying a disorder and obtaining a 
medical opinion if the RO finds that such 
examinations are warranted.  

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to this Board for 
appellate review, if in order.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  No action is required of 
the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


